             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOSEPH P. SEAY, D.D.S, MS, et al.,                       )
                                                         )
                     Plaintiffs,                         )
                                                         )
       v.                                                )      Case No. CIV-17-682-D
                                                         )
OKLAHOMA BOARD OF DENTISTRY, et al.,                     )
                                                         )
                     Defendants.                         )

                                          ORDER

       Before the Court is Defendants’ Motion to Dismiss [Doc. No. 28]. Plaintiffs have

filed their response in opposition [Doc. No. 29] and Defendants have replied [Doc. No.

30]. The matter is fully briefed and at issue.

                                     BACKGROUND 1

       Plaintiffs are dentists/dentist anesthesiologists who bring this action under 42

U.S.C. § 1983, challenging as unconstitutional the “Specialty License” section of the

Oklahoma Dental Act (hereinafter “ODA” or “the Act”), Okla. Stat. tit. 59, § 328.22; its

penalty section, Okla. Stat. tit. 59, § 328.32; certain rules and regulations of the Oklahoma

Board of Dentistry (the Board); and actions taken by Defendants that Plaintiffs contend

violated their constitutional rights and were made under color of law.




1
 The following well-pleaded facts were largely taken from the Amended Complaint
and, along with all reasonable inferences, are viewed in the light most favorable to
Plaintiffs. Legal arguments and conclusory allegations, however, were not
considered. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081,
1105 (10th Cir. 2017).
       Plaintiff Joseph Seay has an advanced post-doctoral degree in dental anesthesiology

and is certified as a Dentist Anesthesiologist by the American Dental Board of

Anesthesiology (ADBA). Plaintiff Lois Jacobs has been certified in dental anesthesiology

for nearly forty years. As dental anesthesiologists, Plaintiffs have completed postdoctoral

anesthesiology residency programs in hospitals, ambulatory surgical centers and offices

for patients receiving both medical and dental procedures, emergency medicine, acute and

chronic pain management, internal medicine, and cardiology.

       The Board is an agency of Oklahoma state government charged with enforcing the

provisions of the State Dental Act. Okla. Stat., tit. 59 § 328.7(A). It is empowered to

formulate, adopt, and promulgate rules as may be necessary to regulate the practice of

dentistry in Oklahoma. Id. § 328.15. The individual defendants are members of the Board

who are sued in their individual and official capacities.

       The State Dental Act provides for the issuance of specialty licenses. It states:

       The Board of Dentistry may issue a dental specialty license authorizing a
       dentist to represent himself or herself to the public as a specialist, and to
       practice as a specialist, in a dental specialty.

See Okla. Stat. tit. 59, § 328.22(A)(1). The statute, however, also provides that no dentist

shall represent themselves to the public as a specialist, nor practice as a specialist, unless

the individual has: (1) successfully completed an advanced dental specialty educational

program defined by the American Dental Association (ADA) and the Board and accredited

by the Commission on Dental Accreditation, (2) met the requirements for a general dental

license set forth by § 328.21 of the ODA, (3) passed the jurisprudence examination

covering the Act, rules and state laws, and (4) completed any additional requirements set
                                              2
forth in state law or rules and has been issued a dental specialty license by the Board. Id. §

328.22(A)(2).

       Under its administrative regulations, the Oklahoma Board of Dentistry (“the

Board”) states that it will recognize only those specialties which have been approved by

the ADA, which are: dental public health, endodontics, oral and maxillofacial surgery, oral

and maxillofacial radiology, orthodontics and dentofacial orthopedics, pediatric dentistry,

periodontics, prosthodontics and oral pathology. See Okla. Stat. tit. 59, § 328.22(A)(3);

Okla. Admin. Code (OAC) § 195:10-9-2. The Board may penalize dentists if they advertise

to the public that they are a specialist without holding a specialty license issued by the

Board. See Okla. Stat. tit. 59, § 328.32 (10), (11).2

       In applying the foregoing statutes and regulations against them, Plaintiffs contend

Defendants engaged in several instances of unconstitutional conduct, to wit:

       (1)    Plaintiffs allege Seay’s due process rights were violated because his
              application for a specialty license was never put on the Board’s docket
              for consideration, despite the Board’s assurances to Seay that the
              application was complete and no additional information was
              necessary;

       (2)    Plaintiffs allege Defendants violated the due process guarantees of the
              Fourteenth Amendment by requiring Plaintiffs to provide details
              about every dental office where they provided their services, even
              though the governing statute only requires the Board to maintain
              information regarding a dentist’s principal place of business; and




2
  Such penalties include, but are not limited to, suspension of the dentist’s license,
revocation of the license, imposition of an administrative penalty not to exceed
$1,000, a censure, probation, and restriction of services the dentist may provide. See
Okla. Stat. tit. 59, § 328.44a.
                                           3
       (3)    Plaintiffs allege the Board sent intimidating letters to dentists who
              contracted with Seay for services.

Amend. Compl. at 9-12.

       Plaintiffs contend the foregoing statutes and rules unconstitutionally prohibit them

from truthfully advertising their area of expertise; irrationally and arbitrarily create

discriminatory classifications between dentists who have specialties approved by the ADA

and those who have obtained professional credentials in areas not recognized by the trade

association; deprive them from receiving a specialty license; unreasonably restrict their

practice; and prohibit them from advertising as specialists despite their having received

advanced dental degrees and training.

       Plaintiffs request that the Court declare Okla. Stat. tit. 59, §§ 328.22, 328.32 (10),

(11) and Okla. Admin. Code § 195:10-9-2 unconstitutional and enjoin Defendants from

enforcing the foregoing laws against them. Plaintiffs also seek compensatory damages

against the individual Defendants for the alleged deprivation of their constitutional rights,

which Plaintiffs contend has damaged their earning capacity and “thwarted their legitimate

expectation of the economic and reputational benefits of their advanced degrees.” See

Amend. Compl. ¶ 39.

       Defendants move to dismiss the Amended Complaint alleging the Complaint fails

to state a claim upon which relief can be granted because: (1) Plaintiffs lack standing to

challenge the statutes in question; (2) Plaintiffs have failed to exhaust their administrative

remedies; (3) Plaintiffs cannot obtain money damages against the Board members in their




                                              4
official capacities; (4) Oklahoma neither recognizes nor permits the issuance of an

anesthesiology specialty license; and (5) Plaintiff Seay was not denied due process.

                               STANDARD OF DECISION

       Pursuant to the seminal decisions of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), to survive a motion to dismiss, a

complaint must contain enough allegations of fact, taken as true, “to state a claim to relief

that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Twombly, 550 U.S. at 570). Under this standard, “the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims

is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Robbins v. Oklahoma,

519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original)).

       The “plausibility” standard announced in Twombly and Iqbal is not considered a

“heightened” standard of pleading, but rather a “refined standard,” which the court of

appeals has defined as “refer[ring] to the scope of the allegations in a complaint: if they are

so general that they encompass a wide swath of conduct, much of it innocent, then the

plaintiffs have not nudged their claims across the line from conceivable to plausible.”

Khalik, 671 F.3d at 1191 (citing Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210,

1214 (10th Cir. 2011)). The Tenth Circuit has noted that the nature and specificity of the

allegations required to state a plausible claim will vary based on context. Robbins, 519 F.3d

at 1248. “Thus, [it has] concluded the Twombly/Iqbal standard is ‘a middle ground between
                                              5
heightened fact pleading, which is expressly rejected, and allowing complaints that are no

more than labels and conclusions or a formulaic recitation of the elements of a cause of

action, which the Court stated will not do.’” Id. at 1247.

       Accordingly, in deciding Twombly and Iqbal, there remains no indication the

Supreme Court “intended a return to the more stringent pre-Rule 8 pleading requirements.”

Khalik, 671 F.3d at 1191 (citing Iqbal, 556 U.S. at 678). It remains true that “[s]pecific

facts are not necessary; the statement need only ‘give the defendant fair notice of what the

... claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

(2007) (quoting Twombly, 550 U.S. at 555); Khalik, 671 F.3d at 1192 (“Twombly and Iqbal

do not require that the complaint include all facts necessary to carry the plaintiff’s burden.”)

(quoting al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009)).

       A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction takes

one of two forms: a facial attack or a factual attack. 3 Pueblo of Jemez v. United

States, 790 F.3d 1143, 1148 n. 4 (10th Cir. 2015). A facial attack questions the

sufficiency of the complaint’s allegations. Id. In reviewing a facial attack, a district

court must accept the allegations in the complaint as true. Id. In a factual attack, the

moving party may go beyond allegations contained in the complaint and challenge

the facts upon which subject matter jurisdiction depends. Id. When reviewing a

factual attack on subject matter jurisdiction, a district court may not presume the



3
 Defendants characterize their Motion as one pursuant to Rule 12(b)(6) but also include
an attack on subject matter jurisdiction based on standing. Motion at 5.
                                               6
truthfulness of the complaint’s factual allegations. Id. Instead, the court has wide

discretion to allow affidavits, other documents, and a limited evidentiary hearing to

resolve disputed jurisdictional facts. Id. Here, the contentions in Defendants’ motion

constitute a factual attack because they challenge the facts upon which Plaintiffs

base subject matter jurisdiction. However, neither party has presented any evidence

outside the pleadings for examination nor is any necessary given the nature of the

factual allegations in the Amended Complaint and the admissions in the briefs.

                                       DISCUSSION

I.     Exhaustion

       Defendants argue Plaintiffs’ claims must be dismissed because they failed to

exhaust administrative remedies under OAC § 195:3-1-10. This provision allows an

individual to seek a declaratory ruling from the Board regarding its application or

enforcement of a rule or statute. Generally, the request must (1) be in writing and signed

by the individual seeking the ruling; (2) state the rule or statute involved; and (3) contain a

concise statement of fact for which the ruling is sought. OAC § 195:3-1-10(a). Upon

receipt, the Board may consider the request at its next scheduled meeting, or defer action

pending an investigation or hearing. The Board shall issue a written ruling or provide a

written explanation to the individual filing the request as to why a ruling will not be issued.

Id. §§ 195:3-1-10(b)-(d).




                                              7
       In Pinder v. Mitchell, 658 F. Appx. 451 (10th Cir. 2016) (unpublished), the Tenth

Circuit described three types of § 1983 cases, two of which do not require exhausting state

remedies while the third does:

       In a civil rights claim against a state official brought under 42 U.S.C. § 1983,
       the general rule is that a plaintiff need not exhaust potential state-level
       remedies before seeking federal relief. This is because the constitutional
       violation actionable under § 1983 is complete when the wrongful action is
       taken. This rule applies to two of the three kinds of § 1983 claims that can be
       brought under the Due Process Clause of the Fourteenth Amendment: (1)
       deprivations of rights guaranteed by the Bill of Rights and incorporated by
       the Due Process Clause, and (2) substantive due process rights. But the
       general rule does not always apply to the third kind of due process claim:
       when a plaintiff complains that his procedural due process rights were
       violated. This is because the Constitution does not outright prohibit states
       from ever taking a citizen’s life, liberty, or property, but only from doing so
       without due process of law. Therefore, to determine whether a constitutional
       violation has occurred, it is necessary to ask what process the State provided,
       and whether it was constitutionally adequate. Only if the State provided no
       remedies, or the remedies were inadequate, could a plaintiff claim a taking
       of property occurred without due process of law.

Id. at 453 (internal citations and quotations omitted). In sum, the two types of § 1983 claims

that do not require exhausting state remedies are those which allege (1) deprivations of

rights guaranteed by the Bill of Rights and incorporated by the Due Process Clause, or (2)

substantive due process rights. The third type of case—that requires exhausting state

remedies—arises when a plaintiff complains that his procedural due process rights were

violated.

       Plaintiffs’ § 1983 claims are of the first and second types, which do not require

exhaustion of state remedies. “It is undisputed that [Plaintiffs have] a property interest in

[their] professional license to practice dentistry.” Seay v. Campbell, 130 F. App’x 268 (10th

Cir. 2005) (unpublished). As noted above, in their Amended Complaint, Plaintiffs allege
                                              8
the statutes in question, as implemented by Defendants, violate their First Amendment right

to free speech, deprive them of their property and liberty interests, and violate their right

to equal protection under the Fourteenth Amendment of the U.S. Constitution. To bring a

substantive due process claim, a plaintiff must allege the deprivation of property.

Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 527 (10th Cir. 1998). Plaintiffs claim

violations of their rights guaranteed by the Bill of Rights and incorporated by the Due

Process Clause, as well as substantive due process rights. Therefore, their § 1983 claim

falls under the first and second categories described in Pinder. The Tenth Circuit does not

require Plaintiffs to exhaust all state remedies prior to pursuing any federal remedies.

Defendants’ motion on this issue is therefore denied.

       It may be argued Plaintiffs have also alleged a procedural due process violation,

which would require exhaustion under Pinder. Plaintiff Seay alleges his application for a

specialty license was never considered, which is the essence of a due process claim. See

Amend. Compl. ¶ 41 (“Oklahoma’s regulatory scheme deprives Plaintiffs of procedural

and substantive due process of law.”) (emphasis added); id. ¶¶ 44-46; see also Jones v.

Nuclear Pharmacy, Inc., 741 F.2d 322, 325 (10th Cir. 1984) (“The essence of procedural

due process is that the parties be given notice and opportunity for a hearing.”) (citations

omitted). This is unpersuasive for two reasons. First, in closely examining Plaintiffs’

Amended Complaint, the thrust of Plaintiffs’ Amended Complaint is Defendants’ failure

and/or refusal to recognize their specialties as dental anesthesiologists, which implicates

substantive due process considerations.



                                             9
       Second, under the allegations of the Amended Complaint, failure to exhaust

remedies would be excusable. “A court may excuse exhaustion if administrative remedies

would be futile, when administrative remedies would provide inadequate relief, or when

the agency has adopted a policy or practice of general applicability which is contrary to

law.” Bryan v. Office of Personnel Mgmt., 165 F.3d 1315, 1319 n. 4 (10th Cir. 1999)

(citation omitted). The Board argues that Oklahoma does not recognize anesthesiologist

specialists as a dental specialty and it thus has no authority to issue such a license.

Therefore, the administrative remedy would be inadequate. Plaintiffs request that the Court

declare the statutes in question to be unconstitutional, issue injunctive relief, and award

them compensatory damages -- remedies that the Board has no authority to grant. Thus, in

the Court’s view, resort to administrative relief is excused.

II.    Standing

       Defendants next contend Plaintiffs lack standing to bring the present suit because

the Board has neither taken nor threatened any action against Plaintiffs. Motion at 7.

Indeed, “[t]hose who seek to invoke the jurisdiction of the federal courts must satisfy the

case-or-controversy requirement imposed by Article III of the Constitution.” Ward v. Utah,

321 F.3d 1263, 1266 (10th Cir. 2003) (citing City of Los Angeles v. Lyons, 461 U.S. 95,

101 (1983); Faustin v. City and County of Denver, Colo., 268 F.3d 942, 947 (10th Cir.

2001)). A plaintiff “must demonstrate a personal stake in the outcome in order to assure

that concrete adverseness which sharpens the presentation of issues necessary for the

proper resolution of constitutional questions.” Id. (quoting Lyons, 461 U.S. at 101). “To

meet this standing requirement, a plaintiff must demonstrate ‘that (1) he or she has suffered
                                             10
an injury in fact; 4 (2) there is a causal connection between the injury and the conduct

complained of; and (3) it is likely that the injury will be redressed by a favorable decision.’”

Ward, 321 F.3d at 1266) (quoting Phelps v. Hamilton, 122 F.3d 1309, 1326 (10th Cir.1997)

(further citations omitted)). At the pleading stage, the plaintiff must clearly allege facts

demonstrating each element. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d

635 (2016), as revised (May 24, 2016). “In the First Amendment context, two types of

injuries may confer Article III standing to seek prospective relief. First, a plaintiff generally

has standing if he or she alleges ‘an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by statute, and there exists a credible

threat of prosecution thereunder.’ 5 Second, although allegations of a ‘subjective’ chill are

not adequate, a First Amendment plaintiff who faces a credible threat of future prosecution

suffers from an ‘ongoing injury resulting from the statute’s chilling effect on his desire to

exercise his First Amendment rights.’” Id. at 1267 (citations omitted). A plaintiff may have

standing even if they have never been prosecuted or actively threatened with prosecution.

Id. (citing Doe v. Bolton, 410 U.S. 179, 188 (1973)).




4
  “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S.Ct. at 1548
(citation omitted). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff
in a personal and individual way.’” Id. (citation omitted).
5
  The Court sees no meaningful distinction under present circumstances between an
individual’s prosecution and the penalties at issue here, since both acts entail
punishment by the State for participating in certain prohibited conduct.
                                         11
       Under this standard, the Court finds Plaintiffs have pled adequate facts evidencing

standing. As stated supra, Plaintiffs have a property interest in their professional license to

practice dentistry. Plaintiffs allege they cannot advertise truthfully or hold themselves out

as anesthesiologists due to (1) the statutes and regulations only recognizing specific,

enumerated specialties and (2) the threat of punishment from the Board. 6 The Tenth Circuit

has previously held there is no requirement that an alleged injury must meet some threshold

of pervasiveness to satisfy Article III; rather, “an identifiable trifle is enough for standing

to fight out a question of principle.” American Humanist Ass’n, Inc. v. Douglas Cnty. Sch.

Dist. RE-1, 859 F.3d 1243, 1248 (10th Cir. 2017) (quoting United States v. Students

Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 689 n.14 (1973)).

Obviously, a ruling from this Court permitting Plaintiffs to advertise their specialty would

redress the alleged injury. Accordingly, Plaintiffs have standing in these proceedings.

III.   Money Damages

       Defendants next contend that, to the extent Plaintiffs seek money damages against

the Board, its members, and its director, Susan Rogers, in their official capacities, such


6
  To the extent that Defendants argue an Oklahoma Court of Civil Appeals ruling that the
advertising prohibition violated Plaintiff Jacobs’ First Amendment free speech rights is not
binding on Defendant Board, or in the alternative, is res judicata, the Court finds there is
insufficient evidence to rule in Defendants’ favor. Neither party has attached, fully cited,
quoted, or even provided the date of the unpublished opinion. See LCvR 7.1(f). Plaintiffs
concede that the ruling constitutes issue preclusion as to the prohibition’s violation of the
First Amendment, but the Court cannot determine the extent of the ruling’s implications
on this case from the briefing before it or locate the unpublished opinion for examination.
However, Defendant admits “that no statutory changes have been made” since the
Oklahoma Court of Civil Appeals ruling. Motion at 6. Therefore, Plaintiffs are still subject
to “running afoul of the law and jeopardizing their professional licenses” and the motion
to dismiss should be denied for the reasons stated herein. Response at 7.
                                              12
claim is barred. Indeed, it is well-established that the Eleventh Amendment bars a § 1983

claim for money damages against state officials in their official capacities. Ellis v. Univ. of

Kansas Med. Ctr., 163 F.3d 1186, 1196 (10th Cir. 1998). Plaintiffs’ Amended Complaint,

however, states it seeks, inter alia, “compensatory damages from the individually named

Defendant Board members and Defendant Rogers” and a permanent injunction. See

Amend. Compl. at 19 (emphasis added). It is likewise well-established that a plaintiff

suing under § 1983 “may sue individual-capacity defendants only for money damages and

official-capacity defendants only for injunctive relief.” Brown v. Montoya, 662 F.3d 1152,

1161 n. 5 (10th Cir. 2011) (citing Hafer v. Melo, 502 U.S. 21, 30, 27 (1991)). Here,

Plaintiffs do not seek monetary damages from Defendants in their official capacities, but

individually, and request prospective injunctive relief. Such recourse is permissible under

extant precedent from the Supreme Court and Tenth Circuit. Accordingly, Defendants’

motion is denied on this issue.

V.     Seay’s Application

       Lastly, Defendants’ contend Plaintiff Seay has failed to state a claim because (1) he

has applied for a license that does not exist, and (2) his due process claim fails because

Oklahoma law does not require an individual hearing on a license application. These

contentions are without merit. First, the crux of Plaintiffs’ lawsuit is the assertion that

Oklahoma law impermissibly prohibits them from advertising or otherwise holding

themselves out as anesthesiology specialists. Plaintiffs challenge this non-recognition as

an infringement on their constitutional rights to free speech, due process, as well as an

unlawful restraint on trade. Second, Plaintiffs’ Amended Complaint alleges that Seay’s
                                              13
application was never considered, and thus, he was not afforded an opportunity to be heard.

See Amend. Compl. ¶¶ 44-45. Stated supra, the essence of procedural due process is that

a party must be given notice and opportunity for a hearing. Jones v. Nuclear Pharmacy,

Inc., 741 F.2d 322, 325 (10th Cir. 1984).

       This contrasts with the facts in Boyer v. State Bd. of Examiners of Psychologists,

1992 OK CIV APP 80, 834 P.2d 450, cited by Defendants. There, the Court of Civil

Appeals noted the plaintiff/appellant “had the opportunity to be heard and to present

materials supporting his application, and he was represented by counsel.” Id. at 453. Thus,

although an individual proceeding may not be required under Oklahoma law, it envisions,

at a bare minimum, that a party be given notice and an opportunity to be heard. Plaintiffs’

Amended Complaint alleges such did not occur.

       At this stage of proceedings, Plaintiffs are required only to give Defendants fair

notice of their claims and the grounds upon which they rest. Erickson, 551 U.S. at 93. A

well-pleaded complaint may proceed in court “even if it strikes a savvy judge that actual

proof of [the alleged] facts is improbable, and that a recovery is very remote and unlikely.”

Sanchez v. Hartley, 810 F.3d 750, 756 (10th Cir. 2016) (paraphrasing in original, internal

quotations omitted). Plaintiffs have satisfied this standard.




                                             14
                            CONCLUSION

Accordingly, Defendants’ Motion to Dismiss is DENIED as set forth therein.

IT IS SO ORDERED this 10th day of January, 2019.




                                   15
